Citation Nr: 9935470	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to restoration of a 30 percent rating for post-
traumatic stress disorder (PTSD), for the period from May 1, 
1994, through April 12, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to August 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of February 1994, wherein the 
RO reduced from 30 percent to 10 percent the rating assigned 
for the veteran's service-connected PTSD, effective May 1, 
1994.  The veteran filed a timely notice of disagreement with 
that reduction, and perfected an appeal on that matter to the 
Board.  In August 1996 and March 1998, the Board remanded 
this case for additional development of the evidence, at 
which time the issue was characterized as indicated on the 
first page of this decision.  In a rating action of May 1999, 
the RO determined that a 30 percent rating was appropriate as 
of April 13, 1998.  

The question that remains to be resolved is whether a 30 
percent rating for PTSD is to be restored for the period from 
the date the reduction in rating went into effect - that is, 
from May 1, 1994 - to the last date that the reduced rating 
was in effect -April 12, 1998.  It must concomitantly be 
noted that the veteran has never indicated that he seeks a 
rating greater than 30 percent for PTSD, but has consistently 
requested only that the 30 percent rating be restored.  The 
Board accordingly finds that the question of a rating greater 
than 30 percent for PTSD, a matter that could be inferred 
from the actions of the RO in May 1999, is not in fact before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A personal hearing before the undersigned Member of the Board 
was held at the RO in August 1995.


FINDING OF FACT

The reduction in the rating for the veteran's PTSD from 30 
percent to 10 percent, for the period from May 1, 1994, 
through April 12, 1998, was accomplished without 
consideration or application of a governing regulation, 
38 C.F.R. § 3.344 (1999); 
CONCLUSION OF LAW

The rating action which reduced the rating for the veteran's 
PTSD from 30 percent to 10 percent, for the period from May 
1, 1994, through April 12, 1998, was improperly implemented, 
and is void ab initio; restoration of a 30 percent rating for 
that period of time is warranted.  38 C.F.R. § 3.344 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations stipulate that reductions of certain 
ratings that have been in effect for at least five years 
require that sustained improvement in the disability in 
question must be shown; that is, a reduction of rating in 
such circumstances cannot be premised on the basis of only 
one examination (or the clinical equivalent thereof).  See 
38 C.F.R. § 3.344 (1999).  With regard to the ratings that 
have been in effect for the veteran's service-connected PTSD, 
a 30 percent rating became effective on August 5, 1988, and 
was reduced to 10 percent as of May 1, 1994; that is, the 30 
percent rating was in effect for more than five years.  (As 
indicated above, while the RO later determined that the 
veteran's PTSD was 30 percent disabling, it assigned an 
effective date of April 13, 1998, for such rating; hence, the 
30 percent rating was not restored for the period from May 1, 
1994, through April 12, 1998.)  

The Board must first ascertain whether the procedures 
required by 38 C.F.R. § 3.344 were followed, before any 
determination can be made as to whether the reduction was 
warranted.  The Board finds that the procedures set forth in 
38 C.F.R. § 3.344 were not followed when the rating for PTSD 
was reduced from 30 percent to 10 percent, and that 
consequently the reduction is void.  In particular, the Board 
notes that the veteran's mental status was examined by VA in 
August 1988 and May 1991, after which the RO, in rating 
decisions in September 1988 and July 1991, granted a 30 
percent rating for PTSD and continued that rating, 
respectively.  Subsequent to May 1991, the veteran's next 
mental status examination was next examined by VA in June 
1993.  The report of that examination appears to have been 
the sole basis for the RO's reduction of the disability 
rating.
It may well be that the criteria for a 30 percent rating were 
not satisfied in February 1994, when the disability rating 
for the veteran's service-connected PTSD was reduced.  
However, 38 C.F.R. § 3.344 requires that VA determine that 
sustained improvement was demonstrated.  Board review of the 
July 1993 proposed reduction in rating, the February 1994 
rating decision which implemented that reduction, and the 
statement of the case issued by the RO in August 1993, 
reveals that they do not reflect that the provisions of 
38 C.F.R. § 3.344 were considered, or that sustained 
improvement was found. 

Failure to consider and apply the provisions of 38 C.F.R. 
§ 3.344, when applicable, renders a rating decision void ab 
initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 
(1992); see also Kitchen v. Brown, 7 Vet. App. 320 (1995) and 
Brown v. Brown, 5 Vet. App. 413 (1993).  Hence, the reduction 
in the rating for PTSD from 30 percent 10 percent for the 
period from May 1, 1994, through April 12, 1998, may not 
stand, and restoration of a 30 percent rating for that period 
of time is warranted.


ORDER

Restoration of a 30 percent rating for PTSD, for the period 
from May 1, 1994, through April 12, 1998, is granted, subject 
to the regulations governing monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

